







On behalf of the Government of Ecuador, it is a great pleasure for me to extend to you Sir, our congratulations on your well-deserved election as President of the General Assembly. It reflects just acknowledgment  of your personal qualities and the determination your country has shown to co-operate in promoting the goals of our Organization.
I should like also to extend my most hearty congratulations to Ambassador de Pinies on the skillful manner in which he directed the work of the General Assembly as its President.
Similarly, I wish to express the gratitude of the Government of Ecuador for the tireless work carried out by the Secretary-General of the United Nations, Mr. Perez de Cuellar, whose skill and wisdom have enabled him to discharge his delicate functions with success.
Ecuador is present here during the Year of Peace, a time when the countries Members of this Organization wanted to call the attention of the Governments and peoples of the world to the value of coexistence free from violence or pressure.
Peace is a blending of universal values. It is a result of the interplay of certain realities. Peace is an objective to strive for and to be deserved. The basic ingredient of this ideal is the clear decision by citizens and Governments to live in harmony and mutual respect. Diplomacy achieves little and international organizations make small progress if we do not start from unambiguous premises: good will among men; good intention on the part of leaders; and a clear perception by everyone of one's neighbors as possessing rights which deserve the utmost respect.
This year devoted to peace, despite some effective results attained in various
areas, has not been characterized by any substantial progress on the hard road of trying to turn our world towards peace.There are encouraging signs, such as when there appear forces straining for understanding in the Middle East. It is extremely encouraging to find Egypt and Israel overcoming age-old problems. The effects of the admirable solution achieved for the Beagle problem by Argentina and Chile are still vividly recalled. However, in stern contrast, we have many other universal problems that remain unresolved and a significant resurgence of violence at the hands of organizations, overt or covert, which substantially disturb the tranquility of men and even threaten the security of States.
All ethical, cultural and political manifestations which throughout history have claimed the right of the individual human being to the respect of his neighbors and the respect of States constitute the basic pillar supporting harmony. It follows that the United Nations Declaration of Human Rights did no more than give concrete form, in apt synthesis, to old aspirations of our cultures. The importance of that Declaration was that all the Member States of the United Nations consented to be bound by it. Failure to grant those rights gives rise to the individual notion of injustice, the tendency to complain, even violently; in other words, the foundations are laid for erosion of the peace.
when Pope John Paul II, in his address on 1 January 1986, proclaimed that peace must be a value without frontiers, he was voicing a profound truth springing from the human condition itself. Man, without distinction as regards frontiers, aspires to peace, because he aspires to live in surroundings where all recognize his body of rights inherent in the human condition.*
Legal concepts relating to human rights must revert to the ethical purity that they have been losing over the past few years, devastated by political accommodation or ideological compromise.
It has become acceptable for many to recognize differences in type among human beings and to accept the rights of some being maintained and substantiated within a narrow framework in which greater scope is given to might and less to human dignity. At the same time, other human beings are subjected to a strict scale of values which we hope can be made stricter still, but only on condition that it be universal. This distinction, sometimes subtle and sometimes clear-cut, is conferred by the political alignments or ideologies practiced by Governments.
Ecuador does not admit such a double standard. Ecuador reiterates the historical need to acknowledge that all men, regardless of latitude, cultural level or economic development, have the elementary rights which mankind has declared to be inherent in the human condition.
Ecuador maintains that States must contain their coercive force within the solid wall of respect for all human beings and will not tire of proclaiming this universality of rights until they find effective expression in our complex and multiple times confused world.
While the inalienable rights of human beings command the respect of men and States, the right of the peoples to choose together the form of Government and the authorities they choose is another essential principle for the maintenance of peace.
Violence is used in a large part of the world to prevent peoples from having access to appropriate means of choosing an organizational system. And still in a large part of the world citizens are persistently denied the right to vote. The self-determination of peoples is an unassailable principle and is essential to world harmony. It is also a reality that could be improved upon in many States. In my own country, we still have sane way to go before the citizen's right to choose his leaders is fully recognized. Our Constitution contains a limitation - which the present Government has tried unsuccessfully, alas, to eliminate - whereby the right to be elected is conditional upon membership of a political party. The voter thereby loses the possibility of electing many people because they are not members of political parties, but who may merit the citizen's trust in public office.
But, while there is room for improvement in countries that apply the principle of self-determination, there are unfortunately other countries where the possibility of self-determination is growing increasingly rare and where there is persistent denial of that principle.
The interdependence that growing intercommunication creates among human beings is gradually making survival impossible for societies in which political domination deprives men of the right to self-rule.
The rule of might over men, the imposition of an institution which may be backed by the force of arms but not by the will of the masses, is gradually becoming a historical anachronism. It is the duty of statesmen to understand that such systems, however much they may stress the sovereignty of a mandate, will never
be able to claim democracy or the support of the will of the majority. And a 
clear-sighted statesmen must also understand that the tendency is for the word to
free itself from such systems and to claim, even through recourse to violent means,
the effective expression of something that emanates from the human condition itself. Thus, the occupation of territories by force becomes daily less admissible.
The withdrawal of foreign forces from any territory directly or indirectly under occupation by a foreign army is a' categorical imperative, no matter what the continent or what justification be claimed for the maintenance of such a situation of violence.
The self-determination of peoples has a rather political connotation. It is - , oriented towards the active exercise of political rights by human beings in a given community. But, over and above that right, today's world demands effective recognition of the right of national communities to development.
Development does not automatically mean wealth. Development means an evolutionary process that makes possible increasing satisfaction of the needs of human beings, families and communities. Development means the individual and collective right to acquire cultural values, to pursue a dignified material life and gradually to participate actively in the life of the society. Development means that the individual can hope for gradual improvement and the assurance that the Government will co-operate with the individual to that end, without impediment of any kind. But development also means - and this is a concept that seems to recede further every day - that the international community should take note of the simultaneous, common need for that phenomenon to take place all over the world.
It is natural that not all communities will achieve the same degree of development, but it is also an inescapable truth that the development of some cannot continue at the expense of the vast majority.
The world of today, particularly the richer countries and those that have the most influence in the international community, must, for the sake of common survival, orient their economic and social policies in such a way as to rescue those peoples whose condition is obviously deteriorating. There are whole blocs of countries - one might even say continents and subcontinents - where the gradual
decline in the quality of life has become a persistent problem and has grown so extreme as to blunt the perceptions of many of those who are responsible for the international economic and political phenomena.
We cannot stand idly by faced with the tragedy taking place in many African countries. There are not only an international financial crisis and increasingly unfavorable terms of trade, but also the gradual destruction of the environment and natural resources. This must serve to single out many African countries as subjects of the most urgent international concern.
The world cannot deny its responsibility, because it encouraged the process of decolonization, which was, and still is, a notable step forward in historical development. It must appreciate the new collective responsibility in a situation where lack of awareness cannot be countenanced.
As part of the right to development, the enjoyment of natural resources with equal benefit to the countries concerned, is essential. Ecuador supports the need for co-operation between the country with sovereignty over a resource and the country that may have the technology to exploit it, between the country that provides the manpower and the country that invests its capital and technology. We neither miserly withholding of a resource, which is then unused and brings no benefit to mankind, nor wanton exploitation, which, while of maximum benefit to one party, causes the depletion of the resource and deterioration of the environment,
In the same context, we consider that the Convention on the Law of the Sea is one of the most important contributions to international law in the past 30 years. Ecuador, together with other countries making up the South Pacific Commission; contributed to this development. It hopes to continue to initiate sound projects for reclamation of the natural rights of peoples from whom marine resources have
been taken, without underestimating the degree of international co-operation needed, in order to bring then into the service of the international coKaaunity.
With regard to outer space, the position of Ecuador concerning its use and that of the geostationary orbit and its frequency expecting stems from the same understanding. The peaceful use of those resources for the benefit of all States must be a permanent goal, while bearing in mind the special right to development of developing countries and equatorial countries.
The submit meeting of the Non-Aligned Countries has just taken place in Zimbabwe. Ecuador is a member of the Movement. Twenty-five years ago, when the Movement started, its founding fathers stressed two attitudes towards the great Powers - independence and autonomy.
Non-alignment represented a historic response to the great Powers trend to set up hegeraonistic blocs, binding to themselves specific groups of client countries. They lost their independence, faced with the might of the Powers and ceased to direct their destinies by themselves.
The history of the world was itself turning into a play between two or three hegemonies, around which several dozen satellite States gravitated helplessly.
This concept of the world was bound to generate a series of negative consequences. Among them, the tendency for each bloc to protect itself, to restrict access or the presence of other blocs, to create a politico-economic enclosure, to fragment the world into vertical blocs, from North to South.
To break out of this unrelenting pattern, to develop the national personality, to overcome ideological prejudice, to maintain open relations with any sector or group of countries, such was the indispensable historic counterpart.
The destiny of non-alignment had to be such as it is. Unfortunately, the spirit of the Movement has hesitated on many occasions. Attempts have been made to turn it into a club of poor countries, against rich countries. At other times, and in flagrant contradiction with the essence of the Movement, the antithesis has been sought: alignment with specific blocs; more than alignment: true alienation.
Ecuador proclaims, as it did in Harare, that it is essential to reclaim the original spirit of the Movement of Non-Aligned Countries, in the ethical, juridical and political sense.
Non-alignment does not mean loathing or violence; it does not mean verbiage bristling with epithets; it does not mean perennial and repetitive allegations against certain countries in the Western world. Starting from the concept of the sovereign equality of States, non-alignment means having an independent and open attitude, free from prejudice and antagonism, upholding the right of peoples not to
be swallowed up into huge, iron-bound blocs of influence. Our Government will not rest until this international reality is restored.
With regard to disarmament, few issues have such immediacy and importance as
this.
Although the right of every country to maintain a force to ensure internal order and the integrity of its sovereignty is indisputable, nevertheless the enormous size of this force constitutes an unmistakable path to provocation, confrontation and conflict.
The disproportion of forces in various areas or regions, inevitably produces situations of injustice and displaces the rule of law. In view of these considerations, disarmament must be seen as a multiple process. Disproportionate spending on weapons or other military items means impairing the peoples' ability to strive for economic and social improvement.
In those regions where there is an obvious disproportion in military forces, it is essential to set up real and effective systems for disarmament. The international community, the United Nations, must assume the task of promoting disarmament conventions, under effective international control, that go beyond a mere freeze of the arms race.
The case of the great Powers deserves special attention. Ecuador encourages their continuing to deal with each other in order to come closer to true systems of disarmament. It is not through dramatic gestures that the arms race between the Powers will be curbed. There must be binding agreement, brought about not merely by their own conviction, but also by the growing moral pressure of the international community.
The development of atomic weapons must particularly attract the attention of all peace-loving peoples. Atomic energy should be directed towards peaceful ends. Ecuador is particularly concerned about the atomic tests which threaten nature's balance on Earth.
Just as the countries of Latin America did in the Treaty of Tlatelolco, our Government considers it appropriate for the international community to expand the scope and the concept of nuclear-free zones. The Pacific Ocean in particular, that huge sea whose very name originated from the strong impression of peace which it made on its discoverer, must become a nuclear-free zone. The Pacific is the sea where relations of the future will more significantly gravitate. This sea, which links the coasts of America to these of the age-old continent of Asia and of the very new continent of Australia, is bound to emerge not only as a zone with a clear economic destiny, but as a zone in which juridical values are invested with special character aimed at the affirmation and reaffirmation of peace.
The very serious issue of the foreign debt has made little progress over the last year. Developing countries in particular are, to a greater or lesser degree, the victims of this acute problem of our times. The countries' massive foreign indebtedness was not due to chance, nor was it a concerted attitude on the part of the debtors.
While it must be acknowledged, and in the case of ray own country I do so openly, that one of the components of the foreign debt was the application of erroneous economic policies, the joint responsibility of the creditor countries and of the multilateral agencies is unquestionable. Many countries, mine among then, believed in and practiced illusory policies of development promotion, based on an increase of bureaucratic costs, together with a type of protectionism favoring barely profitable activities which consumed a good part of national energy. The immediate consequence of this mistaken concept was to use up not only the capacity of internal savings and local indebtedness, but also to draw on the resources o  international borrowing to finance growing expenses and to bridge the balance-of-payments gap. Moreover, international lending agencies and creditor Governments fueled this indebtedness. Their main motivation was probably the recycling of resources emanating from the increase in the price of oil.
When, through a consistent policy of the Organization of Petroleum Exporting Countries, oil prices began to rise, a transfer of resources from oil importing countries, developed and developing alike, to oil-producing countries took place. These incremental resources are caught by the international banking system which seeks to place than not only within the traditional private group of clients, but also in a market: that of Governments, including the Governments of developing countries. This policy reached its climax in 1982 when the debtor countries' ability to pay came to an end.
The solution which was found was to compel the debtor countries to make severe readjustments in their economies to ensure effective margins for the repayment of the debt, at the expense of the country's own development. Initial steps consisted in reducing import capacity, with the recessional effects this entails; and the next step, when this policy could no longer be maintained, was to encourage a rescheduling of the debt, on a case by case basis.
Ecuador, with a relatively high per capita foreign debt, was able to renegotiate its debt over several years with the creditor countries and banks. This renegotiation meant committing about 30 per cent of foreign exchange earnings to debt amortization.
When Ecuador's economy seemed to have adjusted to this new circumstance and international trade started to flow again, a new dramatic event occurred: oil prices suddenly fell.
This time, resource transfers went in the opposite direction. Oil-producing countries, nearly all of them developing countries, transferred resources in 1986
to the consumer countries worth approximately $80 billion. It should be noted that the privileged countries enjoy this benefit in direct proportion to their consumption. Thus, developed countries receive more than 80 per cent of this transfer of resources, while the advantage is greatly reduced for the consumer of developing countries.
My country lost a third of its export earnings in 1986. This has forced it to make new readjustments in its economy.These readjustments have been made on the basis of safeguarding the autonomy of foreign trade, the basis for the free market quotations of foreign currency earned by private exports and those needed for private imports; while oil earnings, whatever the fluctuations of the price of the product, remain earmarked to pay for the State's expenditures, including amortization of the debt.
But, apart from the way in which our country is facing up to its own problem, the basic drama remains.
The debtor countries cannot be condemned to a permanent state of uncertainty and discouragement. Peoples cannot live without logic and hope. However great the effort they nay have to make, peoples must glimpse a more promising future.
The creditor countries and the multilateral bodies must realize that a basic solution to the debt issue has to be found; that the distressed peoples are moving headlong towards undesirable consequences; that many Governments, unable to find viable solutions, are even yielding to wishful thinking, opting for what appears to be a remedy, but is not.
It must be understood that the scope of the tragedy is not financial, but rather political and historical; and that the bloc of debtor countries, not as a club of conspirators set against the creditor countries, but as a group having common, identified needs, will seek solutions, realistic or unrealistic, but in some way different from what the international financial conclaves may have supposed.
The tragedy of the debt is directly linked to the tragedy of international trade, and consideration of the latter issue is most timely now that a round of negotiations by the General Agreement on Tariffs and Trade (GATT) is taking place in Montevideo.
The foreign debt must be paid, for reasons of international ethics. But payment is impossible unless there is a rise in the exports of the debtor countries. To increase exports, internal adjustments in the economic policies of the countries are admittedly required. Nevertheless, all efforts are useless as long as the developed world does not abandon its protectionist policy.
Protectionism imposes a heavy burden on the national communities which subsidize the high cost of producing certain goods; and at the same time, it is unfair and prejudicial to the countries that could produce them more economically This is one of the hardest things for Latin America to bear. On other continents, our products are discriminated against; and no hegemonic bloc applies any kind of protectionist formula in our favor. In other words, the system brings us nothing but harm.
I think I can make this plea for the abolition of protectionism, since my country implements a free market economic policy. We have no restrictions or subsidies. Access to foreign currency is free and we do not use any median ism to compensate exporters for the lower prices of exported goods. Thus we can, with full objectivity, call for the gradual but definite abolition of a protectionism which is causing the selective impoverishment of certain areas of the world without, in the medium term, benefiting any country.
The Government of Ecuador believes that terrorism and the drug traffic are two collective threats that are interlinked. The huge resources which the drug traffic can generate and the hidden, dark force teed by terrorism mesh together and encourage each other. Our Government believes that terrorism and drug trafficking represent two special types of crimes, whose characteristics identity them as crimes against mankind. Both threaten indiscriminately, imprecisely, generically. They both cross boundaries; they both use international resources; they both operate and strike simultaneously in many parts of the world. It is essential that the international community act in concert to combat them.
In accordance with the Quito Declaration against Traffic in Narcotic Drugs, of 11 August 1984, and with the statement of May 1985 of the United Nations Secretary-General, the International Conference on Drug Abuse and Illicit Trafficking has been called for June 1987. Ecuador, which as of 1986 is a member of the Commission on Narcotic Drugs, endorses its view that traffic in narcotic
drugs must be declared a crime against humanity, and the sinister symbiotic relationship it bears with terrorism must be acknowledged.
The agenda for the forty-first session of the General Assembly contains an item relating to measures to be taken to prevent international terror ism. Last year, on the recommendation of the Sixth Committee, and in accordance with resolution 40/61, the General Assembly unequivocally condemned and qualified as criminal all acts, methods and practices of terrorism, wherever and by whomever committed, including these which jeopardize friendly relations among States and their security. In endorsing those criteria, we renew our appeal to qualify terrorism also as a crime against humanity.
Crimes against humanity are to be dealt with under special norms of international criminal law. Specific shelters granted to other types of crimes would have -to be restricted or eliminated in the cases of crimes against humanity. Special norms on extradition should emanate from an international consensus. And let there be no confusion between terrorism and the policies, however repressive, of certain states that combat it. Attempts are made to. effect an ideological shift aimed at blurring the clear, repulsive outlines of terrorism, seeking to give the same name to the sometimes extreme conduct which may occasionally be adopted to punish the crime.
In no manner can the immoderate use of force be excused, nor the denial of the fundamental rights of human beings, nor the withdrawal of persons and things from the natural jurisdiction of their judges.. But between this and the mixing and confusing of ideas, there is a wide gap which is bridged with ideological and grammatical twists. Terrorism, the action aimed at intimidating, by use of fear, to compel or restrain, so that societies lose their tranquility and the center of gravity of their own destiny, is something that has no. excuse whatsoever. Ecuador
is ready to cooperate openly and frankly with other countries of the world for the condemnation and eradication of this atrocity of our century.
There have not been any favorable developments with regard to the tragedy in Central America in the last few months. The disproportionate size of the armies and of the stock of weapons,, the immoderate and open intervention of several Powers within the area, and the continued and deplorable installation of certain totalitarian systems keep on aggravating the tensions in that stricken area, of our Americas. Ecuador deeply regrets, out of continental solidarity, out of Latin American spirit, out of its perception of a geopolitical threat, this tragedy for which a remedy has not yet been found.
All and any of the resources of international law are appropriate for the solution of the problem. There is no exclusive forum, nor action that enjoys exclusive rights. All the resources that international law can bring to bear must be used to solve the Central American tragedy. In the end, so long as democracy does not find true and effective expression, so long as there is no elimination of the practice of forcibly compelling peoples to accept regimes that they have not themselves freely chosen, so long as it is impossible for many to live in their own country, dominated by tyrannical elements, peace will be a distant and almost contradictory aspiration. Peace has to come from the existence of justice and law, not from the blind imposition of force ruling over the actions and even the conscience of.people.
The international community, the regional and ad hoc forums, as well as the Contadora Group-itself will have to exert strong pressure to eliminate the causes of war 01 guerrillas in the Central American and to restore in the area the effective validity of the peoples' rights to self-determination, of democratic systems and of- non-intervention.The Government of Ecuador, faithful its traditional policy of firm commitment to the rule of law in relations among States, convinced of the need to contribute to the reinforcement of a creative peace that would enable all peoples to satisfy their legitimate aspirations for progress and well-being, renews its decision to faster and strengthen friendly relations with the Governments of neighboring countries, in order to contribute to the well-being of their peoples, with whom they are destined to be closely linked> and to create the climate for a just, peaceful and honorable solution to the territorial problem, within a framework of mutual co-operation.
Ecuador reiterates its belief in the validity of the efforts that the United Nations is making to improve conditions in the international community. What has not yet been achieved must not discourage such efforts. A positive achievement shows that joint participation in forums in which the legal equality of States is recognized, is an indispensable mechanism of civilized coexistence.

Ecuador hopes that all States of the world which aspire to membership in the United Nations may accede to it. Particularly noteworthy is the case of South Korea, a country whose justifiable desire to joining the Organization should not be blocked by the position of third parties.
We also support all principles or practices to eliminate discrimination against individuals. Race, religion, political conviction, age or sex should not be used as reasons for depriving individuals of certain rights or benefits. We therefore support the efforts of the international community to eliminate all forms of discrimination.
Of special interest is the effort to reinforce the mechanisms for the peaceful settlement of disputes. For a number of reasons we consider useful the proposal to establish a commission of good offices, mediation and conciliation. And we are also encouraged to learn that the Secretariat is preparing a draft manual for the peaceful settlement of disputes.
The Organization must keep progress in the field of women's rights under review. Ecuadorean legislation has eliminated all discrimination against women. The ever-increasing presence of women in the professional world, in the scientific community and in political life, is helping our society to incorporate or further emphasize the values which women seem to hold particularly dear. My country has been active in applying the strategies designed to further the advancement of women between now and the year 2000, adopted by the World Conference to Review and Appraise the Achievements of the United Nations Decade for Women. It has also acted with particular diligence in the Committee on the Elimination of Discrimination against Women and in the Board of Trustees o. the International Research and Training Institute for the Advancement of Women.
Finally, I wish to make a special reference to an international principle which my Government considers to be the backbone of the civilized and peaceful development of our times. I am speaking of the freedom of the press. We must gradually make progress in the world's ability to inform and comment regularly, using all means of mass communication, without restrictions or pressure, without interference from the State or other such quarters. There are still many countries that do not recognize the need to consider this principle, that limit the freedom to express opinions and comment, that exercise control, on the basis of what is seen as the official truth, the citizens' right to receive true and prompt information, and the right of the thinking man and the journalist to exercise their informational abilities.
Ecuador is confident that these still considerable barriers may be brought down, gradually but firmly. Ecuador itself regards it as a duty to follow those principles which safeguard the unrestricted freedom of the press and the practical application of that principle. A diversified, broad and entirely free informational community is one of the traditional requirements of life in Ecuador and one of the reasons for the climate of peace and the constantly increasing emphasis on progress which has always been characteristic of our country.
